Sed per Curiam.

The statute requires, that the adverse party, and not the attorney, shall be notified of the taking of a deposition, if living within thirty miles of the place of caption.
As to the second exception, the words of the statute are, “ that no agent, attorney, or person intei’estcd in the cause, shall write or draw up the deposition of any witness to be used in such cause.” Here it does not appear that G. was the agent or attorney'of the plaintiff. The interest supposed to result from his connection by marriage with the plaintiff’s family, is not that contemplated by the statute, for it must be an interest in the cause, which *345incapacitates a person from writing or drawing up a deposition.
W. C. Harrington and Amos Marsh, for plaintiff
Daniel Chipman, for defendant.
Deposition .admitted to be read.